DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends from cancelled claim 22.  For purposes with examination, the claim has been examined as if depending from independent claim 19.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Regulation of post-translational protein arginine methylation during HeLa cell cycle), in view of Decker et al. (Proteomic analysis of differential protein expression induced by ultraviolet light radiation in HeLa cells) and Qiu et al. (Cell Cycle-dependent and DNA Damage-inducible Nuclear Localization of FEN-1 Nuclease Is Consistent with Its Dual Functions in DNA Replication and Repair).

Preparing a pre-treated cell sample by re-suspending a cell lysate of synchronized cells (pg. 978/2.1. Cell culture and synchronization, see: synchronization of HeLa cells was carried out as described [16-18]; Citation 17 is Qui et al., see: pg. 4903/Cell Cycle Synchronization and Flow Cytometry, which discloses a step of resuspending cell samples prior to analysis) or pre-washing intact synchronized cells with purified water (optional limitation), and mixing with a matrix solution containing α-cyano-4-hydroxycinnamic acid diluted in acetonitrile (pg. 980/2.6. Matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS, see: acetonitrile, α-cyano-4-hydroxycinnamic acid) or trifluoroacetic acid (optional limitation);
conducting a matrix-assisted laser desorption / ionization time-of-flight mass spectrometry test for a pre-treated cell sample to obtain a mass spectrum analysis of the pre-treated cell sample and identifying a biomarker corresponding to a cell cycle stage distribution of cells in the pre-treated cell sample (pg. 980/2.6. Matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS); pg. 978/2.1. Cell culture and synchronization), wherein the biomarker comprises a pair of marker peaks having an inverse intensity relationship relative to each other over selected time points (pg. 980/2.6. Matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS), see: peptide mass peaks);
performing a double thymidine block synchronization after the step of identifying the biomarker to arrest the cells in a separate cell sample at G1/S phase, and releasing (pg. 978/2.1. Cell culture and synchronization, see: synchronize at G1/S phase by double thymidine block); and
collecting the synchronized cells at the selected time point which corresponds to the desired cell cycle stage, wherein the selected time points are at one hour intervals (Table 1).
Kim does not explicitly disclose collecting and analyzing the samples at 4, 6, and 8 hours from synchronization.
Decker teaches an analogous MALDI-TOF based method of monitoring changes in protein expression in HeLa cells over a 24 hour time course (Figure 2, see: 0, 2, 4, 8, 12, and 24 h).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to continue to collect and analyze the distribution of HeLa cells every hour interval through 24 hours from synchronization, as taught by Decker, in the method disclosed by Kim, since mere duplication of parts or process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.
Regarding claim 20, Kim further discloses the pair of marker peaks of HeLa cells are m/z 8574 and m/z 8460 (pg. 980/2.6. Matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS), see: Mascot peptide mass fingerprinting search tool, Mass Spectrometry Protein Sequence Database).
Regarding claim 23, Kim further discloses the biomarker is identified by:
2Application No.: 14/748,523generating a set of normalized data by dividing an intensity of each peak obtained from the mass spectrum analysis with a total sum of peak intensity obtained (pg. 860/2.6. Matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS), see: mass spectra calibration, signal-to noise ratio (S/N)); and
identifying the pair of marker peaks from the normalized data, wherein the pair of marker peaks has an inverse intensity relationship relative to each other over selected time points; and wherein an intensity ratio of the pair of marker peaks provides information about the cell cycle stage distribution of the synchronized cells over the selected time points (pg. 860/2.6. Matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS), see: peptide mass peaks).
Regarding claim 24, Kim further discloses a step of detecting DNA content of the cell by using a flow cytometer and comparing the DNA content with the mass spectrum analysis (pg. 979/3.2. Flow cytometric analysis).
Regarding claim 25, Kim further discloses the cells are mammalian cells (pg. 978/2.1. Cell culture and synchronization, see: synchronized HeLa cells).
Regarding claim 26, Kim further discloses the cells are HeLa cells (pg. 978/2.1. Cell culture and synchronization, see: synchronized HeLa cells).
Regarding claim 27, modified Kim does not explicitly disclose the selected time points consist of 0, 2, 4, 6 and 8 hours from synchronization.  As the processing speed and accuracy are variables that can be modified, among others, by adjusting said cell collection time points, with said processing speed increasing and accuracy decreasing as the collection points are decreased, the precise cell collection time points would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
The Applicant’s arguments alleging a person of ordinary skill in the art would not have had any motivation for replacing any of the disclosed prior art reagents with water are not persuasive as they are not commensurate with the instantly recited claims.  The instantly claimed step of “pre-washing intact synchronized cells with purified water” is an optional step, and are not required within the scope of the instant invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J EOM/Primary Examiner, Art Unit 1797